As filed with the Securities and Exchange Commission onJune 5, Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 aVINCI MEDIA CORPORATION (Exact Name of registrant as specified in its charter) Delaware 75-2193593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11781 South Lone Peak Parkway, Suite 270, Draper, UT 84020 (Address of principal executive offices) (Zip Code) 2009 STOCKCOMPENSATION PLAN (Full title of Plan) Chett B.
